United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1646
Issued: March 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 30, 2012 appellant filed a timely appeal of a June 4, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $1,759.68 for the period June 13 through July 2,
2011; and (2) whether OWCP properly found that appellant was at fault in the creation of the
overpayment and not entitled to waiver of recovery of the overpayment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 4, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that the overpayment was not his fault as he acted in good
faith. He requested a waiver of recovery of the overpayment or a reduction of the overpayment
amount.
FACTUAL HISTORY
OWCP accepted that appellant, then a 40-year-old rural carrier, sustained left knee and
leg sprain, tear of left medial meniscus and pulmonary embolism and infarction while in the
performance of duty on February 7, 2011. It authorized left knee arthroscopic surgery which he
underwent on March 31, 2011. OWCP paid wage-loss compensation for total disability by check
and placed appellant on the periodic rolls effective April 10, 2011.
By letter dated April 29, 2011, OWCP informed appellant about his entitlement to
compensation benefits and his responsibility upon return to work. Appellant was advised that
compensation benefits were only payable when he could not perform his job duties due to his
injury and to immediately notify OWCP when he returned to work. OWCP explained that he
was to immediately return any payments that he received for any portion of the period after he
returned to work in order to prevent an overpayment of compensation.
Appellant returned to work in a full-time, full-duty capacity effective June 13, 2011.
Despite his return to full-time employment, OWCP paid him wage-loss compensation for total
disability through July 2, 2011. The period of the payment was listed on each check that he
received.
On September 23, 2011 OWCP issued a preliminary determination that an overpayment
of $1,759.68 arose because appellant received wage-loss compensation for total disability for the
period June 13 to July 2, 2011, after he returned to full-time work on June 13, 2011. It found
that appellant received $1,878.49 in gross compensation for the period June 13 to July 2, 2011
and after deducting health benefits insurance (HBI) of $108.53 and basic life insurance (BLI) of
$10.29, or a net overpayment of compensation in the amount of $1,759.68. OWCP found that
appellant was with fault in creating the overpayment because he was advised in the April 29,
2011 letter that he was not entitled to compensation for total disability after he returned to work.
Appellant was informed of his options if he wished to challenge the fact of overpayment or to
request waiver of recovery of the overpayment. He was advised to submit, within 30 days,
financial information by completing an overpayment recovery questionnaire (Form OWCP-20).
On October 18, 2011 appellant requested a prerecoupment hearing before an OWCP
hearing representative. He contended that the overpayment occurred through no fault of his own
and requested waiver. Appellant submitted an October 18, 2011 overpayment recovery
questionnaire (Form OWCP-20) outlining his monthly income and expenses. He also provided
documentation supporting the various reported expenses. As to the issue of fault, appellant
stated that he submitted a pay form for each missed workday up to June 13, 2011 and was going
through an unexpected martial separation and relocation. When he received the check, he
assumed it was correct as there was no reason for OWCP to overpay him. Appellant indicated
that his supervisor was informed of his return to work date well in advance.

2

At the March 13, 2012 hearing, appellant reiterated that he was not at fault in the creation
of the overpayment. Subsequently, he submitted additional financial documentation.
By decision dated June 4, 2012, an OWCP hearing representative found that appellant
received an overpayment in the amount of $1,759.68. Appellant was found at fault in creating
the overpayment because he accepted payments that he knew or reasonably should have known
were incorrect. Because he was at fault, he was not entitled to waiver of recovery of the
overpayment. OWCP ordered payment in the amount of $150.00 per month until the $1,759.68
overpayment was repaid.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 FECA, however, also places limitations on an employee’s right to receive
compensation benefits. Section 8116 provides that, while an employee is receiving benefits he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.4 OWCP regulations further state that compensation for wage loss due to
disability is available only for the period where an employee’s work-related medical condition
prevents him or her from earning the wages earned before the work-related injury.5 A claimant
is not entitled to receive temporary total disability and actual earnings for the same period.6
OWCP procedures provide that an overpayment in compensation is created when a claimant
returns to work and has earnings but continues to receive wage-loss compensation.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,759.67. The record reflects that he returned to full-time work at the employing
establishment on June 13, 2011; however, he received wage-loss compensation benefits for total
disability until July 2, 2011. OWCP determined that the amount of compensation he received for
the period June 13 through July 2, 2011 totaled $1,878.49 and, after deducting HBI of $108.53
and BLI of $10.29, an overpayment existed in the amount of $1,759.68. However, it incorrectly
calculated the overpayment amount as $1,759.68 instead of $1,759.67.8 With this adjustment,
his outstanding balance is $1,759.67, rather than $1,759.68 as noted by OWCP in its June 4,
2012 decision. The June 4, 2012 OWCP decision will be modified to reflect an overpayment
balance of $1,759.67.
3

5 U.S.C. § 8102(a).

4

Id. at § 8116(a).

5

20 C.F.R. § 10.500(a).

6

See Daniel Renard, 51 ECAB 466, 469 (2000).

7

See L.S., 59 ECAB 350 (2008); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (September 2010).
8

$1,878.49 - $108.53 - $10.29 = $ 1,759.67.

3

Because appellant received regular full-time wages from the employing establishment
during the period June 13 through July 2, 2011, he was not entitled to disability compensation
from OWCP. His receipt of wage-loss payments created an overpayment of compensation.
There is no contrary evidence nor does appellant contest the amount and period of the
overpayment. Thus, the Board finds that he received an overpayment in the amount of $1,759.67
for the period June 13 through July 2, 2011.
LEGAL PRECEDENT -- ISSUE 2
According to section 8129(a) of FECA, adjustment or recovery shall be made under
regulations prescribed by the Secretary of Labor when an overpayment of compensation was
made because of an error of fact or law.9 The only exception is if the individual is without fault
in the creation of the overpayment and when adjustment or recovery would defeat the purpose of
FECA or would be against equity and good conscience.10 Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives from OWCP are proper.11 A recipient is at fault in the creation or acceptance of an
overpayment if he or she has done any of the following: (1) made an incorrect statement as to a
material fact which he or she knew or should have known to be incorrect; (2) failed to provide
information which he or she knew or should have known to be material; or (3) accepted a
payment which he or she knew or should have known to be incorrect.12
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the overpayment because he
accepted a payment which he knew or should have known to be incorrect, applying the third
criterion listed above.13 To establish that he was at fault, OWCP must establish that at the time
appellant accepted the compensation check in question he knew or should have known that the
payment was incorrect.
When a disabled employee is placed on the periodic compensation rolls, OWCP routinely
advises the employee of this fact and issues a CA-1049 identifying the weekly pay rate, the
compensation rate, the gross payment, any applicable deductions, and the net amount to be
disbursed.14 The CA-1049 is generally accompanied by an EN1049, which explains the
employee’s rights and responsibilities with respect to the receipt of compensation.15 This latter
9

5 U.S.C. § 8129(a).

10

Id. at § 8129(b).

11

20 C.F.R. § 10.433(a). See K.C., Docket No. 11-1307 (issued January 10, 2012).

12

Id. See B.H., Docket No. 09-292 (issued September 1, 2009).

13

20 C.F.R. § 10.433(a)(3).

14

See K.C., supra note 12; Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability
Cases, Chapter 2.812.4 (March 2010).
15

Id.

4

document provides pertinent information regarding returning to work and how to avoid an
overpayment of benefits. It also includes a certification that the benefits recipient has read and
understands the terms and conditions under which he or she may receive compensation. OWCP
provided appellant this same information by letter dated April 29, 2011.
In this case, appellant received wage-loss compensation for total disability by check and
also received wages from the employing establishment for the period June 13 through
July 2, 2011. The period of the payment was listed on each check that he received. In the
April 29, 2011 letter, OWCP properly advised appellant of his responsibilities to immediately
inform OWCP upon his return to work to avoid an overpayment in compensation and that, if he
worked during any period covered by a compensation payment, he was obligated to return the
payment to OWCP. Under these circumstances, appellant knew or should have known that he
could not receive wage-loss compensation during any period that he worked or continued to
receive wages from the employing establishment.16 OWCP was notified that he returned to work
on June 13, 2011. Appellant did not return the compensation check for the period June 13
through July 2, 2011. The Board finds that he knew or should have known at the time he
returned to work on June 13, 2011 and began to receive wages from employment that he was not
entitled to concurrently receive wage-loss compensation for the same period.17 Under section
10.433(a) of OWCP regulations, appellant is at fault and is not entitled to waiver of recovery of
the overpayment of compensation in the amount of $1,759.67.18
On appeal appellant contends that the overpayment was not his fault as he acted in good
faith and requests a waiver of recovery of the overpayment. The Board has held that, even if
OWCP was at fault for issuing compensation checks after appellant returned to full-time work,
on June 13, 2011, this fact does not relieve him from responsibility for repayment of the debt if
he was at fault for accepting the payment he knew to be incorrect.19 As noted, appellant knew or
should have known that the check he received represented wage-loss payment after the date of
his return to work. Since he is at fault on the issue of overpayment, recovery cannot be waived.
Alternatively, appellant requests a reduction of the overpayment amount. The Board
notes that it does not have jurisdiction to review OWCP’s determination of recovery by monthly
payment. The Board’s jurisdiction is limited to reviewing those cases where OWCP seeks
recovery from continuing compensation under FECA.20 As appellant was not in receipt of
continuing compensation benefits at the time the final decision was entered in this matter, the
Board lacks jurisdiction to review recovery of the overpayment.

16

See K.C., supra note 12; G.S., Docket No. 11-459 (issued October 27, 2011); Neill D. Dewed, 57 ECAB
451 (2006).
17

Id.

18

Id.

19

See R.H., Docket No. 09-1981 (issued June 11, 2010); M.J., Docket No. 09-469 (issued August 24, 2009).

20

See Judith A. Cardio, 55 ECAB 348, 353 (2004).

5

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,759.67 for the period June 13 through July 2, 2011. The Board further finds that OWCP
properly found that he was at fault in the creation of the overpayment and is not entitled to
waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the June 4, 2012 decision of the Office of Workers’
Compensation Programs is affirmed, as modified.
Issued: March 26, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

